Exhibit 10.2

 

PLEDGE AGREEMENT

 

This Pledge Agreement dated as of October 31, 2005 is between ACT
Teleconferencing, Inc., a Colorado corporation (“Pledgor”), and Dolphin Direct
Equity Partners, LP, a Delaware limited partnership (“Secured Party”).
Capitalized terms used but not defined herein have the meanings assigned to them
in the Loan Agreement dated as of date hereof (as it may be amended or otherwise
modified, the “Loan Agreement”) between Pledgor and Secured Party, and if not so
assigned, in the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

Concurrently herewith, Pledgor and Secured Party are entering into the Loan
Agreement pursuant to which Pledgor is requesting the Term Loan from Secured
Party and Secured Party is making the Term Loan to Pledgor.

 

As a condition precedent to such Term Loan, Secured Party has required Pledgor
to secure its obligations under the Loan Agreement by pledging the assets
referred to herein.

 

Therefore, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1. Collateral.

 

(a) Pledgor hereby assigns and pledges to Secured Party for its benefit and the
benefit of all other Lenders (as referred to in the Loan Agreement), if any, a
security interest in and to all of Pledgor’s right, title and interest in and to
the following (the “Collateral”): (i) the shares of all capital stock, limited
liability interests and other equivalent equity interests of the subsidiaries of
Pledgor identified on Exhibit A (the “ACT Entities”), which shares and interests
are also identified on Exhibit A (the “Shares”); (ii) all cash dividends, stock
dividends, interests, profits, redemptions, warrants, subscription rights,
stock, options, substitutions, exchanges and other distributions now or
hereafter distributed by the ACT Entities in respect of or otherwise in
connection with the Shares or that may hereafter be delivered to the possession
of Pledgor or Secured Party in respect of or otherwise in connection with the
Shares; (iii) Pledgor’s records with respect to the foregoing; and (iv) the
proceeds of all of the foregoing.

 

(b) This Agreement secures the payment and performance of all obligations of
Pledgor to the Secured Party now or hereafter existing under this Agreement and
the other Transaction Documents, whether for principal, interest, costs,
expenses, indemnities or otherwise (all of such obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and would be owed by Pledgor under any Transaction Document but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving Pledgor.



--------------------------------------------------------------------------------

(c) Pledgor shall deliver to Secured Party or an authorized agent of Secured
Party as directed by Secured Party (“Secured Party’s Agent”), all certificates
representing the Shares together with stock powers endorsed in blank, and other
instruments, documents and agreements as Secured Party may reasonably deem
necessary to perfect any security interest granted or required to be granted
under this Agreement promptly after Pledgor’s receipt thereof.

 

2. Release Upon Termination and Payment of All Indebtedness. Upon payment in
full of all indebtedness and the satisfaction of all of the Secured Obligations,
Secured Party shall release the security interest in the Collateral, file
termination statements with respect to all financing statements covering the
Collateral and cause any Collateral in its possession to be returned to Pledgor,
all at the cost and expense of Pledgor.

 

3. Reserved.

 

4. Representations and Warranties. Pledgor represents and warrants that:

 

4.1 Organization. Pledgor is the type of entity set forth in the preamble
hereto, duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation as set forth in the preamble hereto. Pledgor is
qualified or licensed to conduct its business and is in good standing in each
jurisdiction where the nature of its activities or the character of the
properties utilized in its business make such qualification or licensing
necessary.

 

4.2 Power and Authority; Authorization; Enforceability; No Conflicts; Etc.

 

(a) Pledgor has full corporate power and authority to own its assets and to
carry on its business as it is now being conducted and to execute and deliver
this Agreement and each of the other Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.

 

(b) The execution, delivery and performance by Pledgor of this Agreement and the
other Transaction Documents to which Pledgor is a party and the consummation by
Pledgor of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action of Pledgor.

 

(c) This Agreement and the other Transaction Documents to which Pledgor is a
party have been duly and validly executed and delivered by Pledgor and
constitute the legal, valid and binding obligations of Pledgor, enforceable
against it in accordance with their respective terms.

 

-2-



--------------------------------------------------------------------------------

(d) The execution and delivery by Pledgor of this Agreement and each of the
other Transaction Documents to which it is a party, the performance by Pledgor
of its obligations hereunder and thereunder and the consummation by Pledgor of
the transactions contemplated hereby and thereby do not:

 

(i) violate any provision of the certificate of incorporation or bylaws or other
applicable charter or organizational document of Pledgor;

 

(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration) under any of the terms,
conditions or provisions of any oral or written agreement, instrument, contract,
undertaking, mortgage, indenture, lease, license or other understanding to which
Pledgor is a party or by which any of the properties or assets of Pledgor may be
bound or otherwise subject; or

 

(iii) contravene or violate any law applicable to Pledgor or any of its
properties or assets.

 

(e) No Consent of any governmental entity or other Person is required to be made
or obtained by Pledgor in connection with the execution, delivery and
performance by Pledgor of this Agreement or any other Transaction Document to
which Pledgor is a party or the consummation by Pledgor of the transactions
contemplated hereby and thereby.

 

4.3 The Shares. Pledgor is the record and beneficial owner of all of the Shares,
which constitute all of the issued and outstanding shares of the capital stock,
limited liability interests or other equivalent equity interests of the ACT
Entities. The Shares have been duly authorized and validly issued and are fully
paid and non-assessable.

 

4.4 Title to Collateral. Pledgor has good, indefeasible and merchantable title
to and ownership of the Collateral, free and clear of all Liens other than Liens
granted as of the date hereof, if any, by Pledgor to Silicon Valley Bank
pursuant to the Senior Credit Agreement to secure the Existing Senior
Indebtedness (the “Senior Lien”).

 

4.5 Security Interest. The security interest granted by Pledgor to Secured Party
in the Collateral constitutes a valid Lien and security interest in the
Collateral, subject to no Lien other than the Senior Lien.

 

5. Covenants. Pledgor covenants that:

 

5.1 Notice of Actions. Pledgor shall promptly give written notice to Secured
Party of the institution of any action involving any part of the Collateral, or
any of the transactions contemplated by this Agreement.

 

5.2 Defense of Claims and Demands. Pledgor shall defend and enforce its right,
title and interest in and to each and every part of the Collateral, and Pledgor
shall defend Secured Party’s right, title and interest in and to each and every
part of the Collateral, each against all manner of claims and demands on a
timely basis to the full extent permitted by applicable law.

 

5.3. Stock Dividends, Distributions, etc. Subject to any applicable and
effective provision of the SVB Subordination Agreement, if, while this Agreement
is in effect, Pledgor becomes entitled to receive or receives any stock
certificate (including, without

 

-3-



--------------------------------------------------------------------------------

limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or issued
in connection with any reorganization), option or rights, whether as an addition
to, in substitution of, or in exchange for, any Collateral, Pledgor agrees to
accept the same as agent for Secured Party and to hold the same in trust on
behalf of and for the benefit of Secured Party and to deliver the same forthwith
to Secured Party or Secured Party’s Agent in the exact form received, with the
endorsement of Pledgor when necessary and/or appropriate undated stock or other
powers duly executed in blank, to be held by Secured Party or Secured Party’s
Agent, as additional collateral security for the Secured Obligations. Any sums
paid on or in respect of the Collateral on the liquidation or dissolution of the
issuer thereof shall be paid over to Secured Party or Secured Party’s Agent, to
be held by Secured Party, as additional collateral security for the Secured
Obligations; and if any distribution of capital is made on or in respect of the
Shares or any property is distributed on or with respect to the Shares pursuant
to the recapitalization or reclassification of the capital of the issuer thereof
or pursuant to the reorganization of the issuer thereof, the property so
distributed shall be delivered to Secured Party or Secured Party’s Agent, to be
held by Secured Party or Secured Party’s Agent, subject to the terms and
conditions hereof, as additional collateral security for the Secured
Obligations. All sums of money and property so paid or distributed in respect of
the Shares that are received by Pledgor shall, until paid or delivered to
Secured Party or Secured Party’s Agent, be held by Pledgor in trust as
additional collateral security for the Secured Obligations.

 

5.4 Other Actions. Pledgor will not (a) sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Collateral, nor
will it create, incur or permit to exist any Lien with respect to any of the
Collateral, any interest therein or any proceeds thereof (except for the Lien
created by this Agreement, the Senior Lien, and the Permitted Encumbrances) or
(b) vote to dissolve, merge, consolidate or sell or otherwise dispose of all or
substantially all of the assets of the issuer of any Shares, except as expressly
permitted by the Loan Agreement.

 

6. Events of Default; Rights and Remedies on Default.

 

6.1 Event of Default.

 

(a) The occurrence of any one or more of the following shall constitute an
“Event of Default”:

 

(b) Pledgor shall fail to duly observe or perform any covenant or agreement made
by it hereunder; or

 

(c) An “Event of Default” under (and as defined in) the Note, the Loan
Agreement, the Security Agreement or any other Transaction Document shall occur.

 

-4-



--------------------------------------------------------------------------------

6.2 Remedies.

 

(a) If an Event of Default shall have occurred and be continuing, Secured Party
may at its option, subject to any applicable and effective provision of the SVB
Subordination Agreement:

 

(i) without presentment, demand, notice, protest or legal process of any kind,
declare all of the Secured Obligations immediately due and payable;

 

(ii) immediately exercise all enforcement and other ownership rights pertaining
to any or all of the Collateral as though Secured Party was the outright owner
of such Collateral;

 

(iii) sell, assign and deliver the whole or, from time to time, any part of the
Collateral at any private sale or at public auction, in accordance with the
Uniform Commercial Code; and

 

(iv) exercise any other remedy specifically granted under this Agreement, the
Note, the Loan Agreement, the Security Agreement or any other Transaction
Document now or hereafter existing in equity, at law, by virtue of statute
(including, without limitation, the Uniform Commercial Code), whether as a
secured party in possession of collateral or otherwise.

 

(b) At any sale made pursuant to Section 6.2(a), Secured Party may bid for and
purchase, free from any right or equity of redemption on the part of Pledgor
(the same being hereby waived and released), any part of or all of the
Collateral that is offered for sale and may make payment on account thereof by
using any claim then due and payable to Secured Party by Pledgor as a credit
against the purchase price.

 

(c) Secured Party shall apply the proceeds of any sale of the whole or any part
of the Collateral and any other monies at the time held by Secured Party under
the provisions of this Agreement, after deducting all reasonable costs and
expenses of collection, sale and delivery incurred by Secured Party in
connection with such sale, towards the payment of the Secured Obligations. After
full and final payment to Secured Party in cash of all such Secured Obligations,
Secured Party shall remit any surplus to Pledgor.

 

(d) Unless and until there occurs an Event of Default under this Agreement,
Pledgor shall be entitled to receive all cash dividends paid in respect of the
Shares owned by it, to vote the Shares and to give consents, waivers and
ratifications in respect of the Shares; provided, however, that no vote shall be
cast or consent, waiver or ratification given or action taken that would
(i) directly or indirectly impair the Collateral, (ii) be inconsistent with or
violate any provision of this Agreement or any other Transaction Document or
(iii) approve any merger or consolidation with or any sale of substantially all
of the assets of the issuer of any of the Shares, except as expressly permitted
by the Loan Agreement. If an Event of Default has occurred and is continuing,
all rights of the Pledgor to receive cash dividends or other distributions in
respect of the Shares shall cease, and all such dividends and distributions
shall forthwith be paid over and delivered to the Secured Party or Secured
Party’s Agent for

 

-5-



--------------------------------------------------------------------------------

application to payment of the Secured Obligations and, until so paid over or
delivered, shall be held by Pledgor in trust as additional collateral security
for the Secured Obligations.

 

6.3 Notice. Any notice required to be given by Secured Party of a sale, lease,
other disposition of the Collateral or any other intended action by Secured
Party, may be given in any manner provided for delivery of notices in this
Agreement, five days prior to such proposed action, and, if so given, shall
constitute commercially reasonable and fair notice thereof to Pledgor.

 

6.4 Costs. Pledgor shall pay all fees and reasonable expenses incurred by
Secured Party in connection with the transactions contemplated hereby and the
other Transaction Documents to which Pledgor is a party (including, without
limitation, the enforcement of their terms), including, but not limited to,
Secured Party’s reasonable attorney’s fees.

 

7. Power of Attorney. Pledgor authorizes Secured Party and does hereby make,
constitute and appoint Secured Party, with full power of substitution, as
Pledgor’s true and lawful attorney-in-fact, with power, in its own name or in
the name of Pledgor upon the occurrence and continuation of an Event of Default:
(a) to pay or discharge any taxes, Liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; and (b) generally, to do, at Secured Party’s option and at Pledgor’s
expense, all acts and things that Secured Party deems reasonably necessary and
without notice to Pledgor to protect, preserve and realize upon the Collateral
and Secured Party’s security interest therein in order to effect the intent of
this Agreement and the Loan Agreement. This power of attorney is coupled with an
interest and shall be irrevocable.

 

8. Miscellaneous.

 

8.1 No Set-Off, Etc. All payments under this Agreement and the other Transaction
Documents to which Pledgor is a party shall be made by Pledgor to the obligee
thereof without defense, set-off or counterclaim and without deduction for any
present or future income, stamp or other taxes, levies, imposts, deductions,
charges or withholdings whatsoever imposed, assessed, levied or collected by or
for the benefit of any jurisdiction or taxing authority. In addition, Pledgor
shall pay any and all taxes (stamp or otherwise) payable or determined to be
payable in connection with the execution and delivery of this Agreement and the
other Transaction Documents to which Pledgor is a party, and on all payments to
be made by the Pledgor and the ACT Entities hereunder and thereunder (other than
the income taxes payable by the payees under the Loan Agreement) and all taxes
payable in connection with or related to the Collateral.

 

8.2 Notices. All notices, consents, demands, instructions, requests and other
communications required or permitted hereunder must be in writing and shall be
deemed to have been duly given only if delivered personally, by facsimile
transmission, by first-class mail (postage prepaid, return receipt requested),
or by overnight delivery by a recognized overnight courier service (all costs
prepaid) to the parties at the following addresses or facsimile numbers:

 

-6-



--------------------------------------------------------------------------------

If to Pledgor or any ACT Entity:

 

ACT Teleconferencing, Inc.

1526 Cole Boulevard

Suite 300

Golden, Colorado 80401

Facsimile: (303) 235-4399

Attention: Gene Warren, CEO

 

and a copy to:

 

Faegre & Benson LLP

3200 Wells Fargo Center

1700 Lincoln Street

Denver, Colorado 80203

Facsimile: (303) 607-3600

Attention: William J. Campbell

 

If to Secured Party, to:

 

Dolphin Advisors, LLC

c/o Dolphin Asset Management Corp.

129 East 17th Street

New York, NY 10003

Attention: Carlos Salas

Telecopier No.: (212) 202-3817

 

and a copy to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004

Attention: Gary J. Simon

Telecopier No.: (212) 299-6770

 

All such notices, requests and other communications will be deemed given upon
receipt thereof. Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
like notice specifying such change to the other party hereto.

 

8.3 No Waiver. Secured Party’s failure, at any time or times hereafter, to
require strict performance by Pledgor of any provision of this Agreement shall
not waive, affect or diminish any right of Secured Party thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by Secured
Party of any Event of Default by Pledgor under this Agreement shall not suspend,
waive or affect any other Event of Default by Pledgor under this Agreement,
whether the same is prior or subsequent thereto and whether of the same or of a

 

-7-



--------------------------------------------------------------------------------

different type. None of the undertakings, agreements, warranties, covenants and
representations of Pledgor contained in this Agreement and no Event of Default
by Pledgor under this Agreement shall be deemed to have been suspended or waived
by Secured Party, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and signed by an officer or other
authorized person of Secured Party and directed to Pledgor.

 

8.4 Entire Agreement. This Agreement and the other Transaction Documents
supersede all prior and/or contemporaneous negotiations, understandings,
discussions and agreements (written or oral) between the parties with respect to
the subject matter hereof (all of which are merged herein and therein) and
contains the sole and entire agreement among the parties hereto with respect to
the subject matter hereof.

 

8.5 Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with, and shall be governed by, the laws of the state of New York
applicable to contracts made and to be performed wholly therein.

 

8.6 Jurisdiction. Each of Pledgor and Secured Party hereby irrevocably consents
and submits to the exclusive jurisdiction of the United States District Court
for the Southern District of New York in connection with any dispute arising out
of or relating to this Agreement or the transactions contemplated hereby, waives
any objection to venue in such District (unless such court lacks jurisdiction
with respect to such dispute, in which case, each of Pledgor and Secured Party
irrevocably consents to the jurisdiction of the courts of the State of New York
located in New York County in connection with such dispute and waives any
objection to venue in the County of New York), and agrees that service of any
summons, complaint, notice or other process relating to such dispute may be
effected in the manner provided by Section 8.2.

 

8.7 Waiver of Jury Trial. EACH OF PLEDGOR AND SECURED PARTY HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING THE TRANSACTION DOCUMENTS.

 

8.8 Assignment. Except as expressly required under Section 8 of the Loan
Agreement, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assignable by Pledgor without the prior written
consent of Secured Party, and any purported assignment without such consent
shall be null and void.

 

8.9 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

8.10 No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any Person not a party hereto.

 

8.11 Amendment and Waiver. Any term of this Agreement may be amended only by the
written consent of all parties hereto. The observance of any term of this
Agreement

 

-8-



--------------------------------------------------------------------------------

may be waived (either generally or in a particular instance, either
retroactively or prospectively, and either for a specified period of time or
indefinitely), only by a writing signed by the party for whose benefit such term
is to be performed. Any agreement on the part of a party to any extension or
waiver shall only be valid if set forth in an instrument in writing signed on
behalf of such party. Any such waiver or extension shall not operate as waiver
or extension of any other subsequent condition or obligation.

 

8.12 Severability. If any provision of this Agreement is found to be void or
unenforceable by a court of competent jurisdiction, the remaining provisions of
this Agreement shall nevertheless be binding upon the parties with the same
force and effect as though the unenforceable part had been severed and deleted.

 

8.13 Conventions.

 

(a) Whenever the context so requires, each pronoun or verb used herein will be
construed in the singular or the plural sense and each capitalized term defined
herein and each pronoun used herein will be construed in the masculine, feminine
or neuter sense. The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any section or other part hereof.

 

(b) The term “include” and its forms shall be construed as if followed by the
phrase “without limitation”.

 

8.14 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original.

 

[The next page is the signature page]

 

-9-



--------------------------------------------------------------------------------

The parties have executed and delivered this Pledge Agreement as of the date
first written above.

 

ACT TELECONFERENCING, INC.

By:    

Name:

 

Gene Warren

Title:

 

Chief Executive Officer

DOLPHIN DIRECT EQUITY PARTNERS, LP

By:  

Dolphin Advisors, LLC

its managing general partner

By:

 

Dolphin Management Inc.

its managing member

By:

   

Name:

 

Peter E. Salas

Title:

 

President

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

SHARES

 

ACT Entity – directly wholly-owned

--------------------------------------------------------------------------------

   Jurisdiction


--------------------------------------------------------------------------------

   Certificate No.


--------------------------------------------------------------------------------

   Shares


--------------------------------------------------------------------------------

                                                                               
                     